UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7212



DAVID JAMES BARROW,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-00-637-2, CA-00-771-2)


Submitted:   November 14, 2001         Decided:     December 12, 2001


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David James Barrow, Appellant Pro Se. Steven Andrew Witmer, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David James Barrow seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.     Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   Barrow v. Angelone, Nos. CA-00-637-2; CA-

00-771-2 (E.D. Va. June 20, 2001).    We also deny Barrow’s motion to

strike the affidavit of Henry Allen Thompson, Sr. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           DISMISSED




                                  2